Citation Nr: 0818011	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
costochondritis, claimed as a rib sprain.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from January 2002 to August 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The service-connected costochondritis is not shown to cause 
any ratable disabling symptoms.


CONCLUSION OF LAW

The schedular criteria have not met for an initial 
compensable rating for costochondritis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§  4.73, Diagnostic Code 5321 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran is appealing the original 
assignment of a noncompensable disability rating for an award 
of service connection for costochondritis, claimed as a rib 
sprain.  The veteran asserts that he is entitled to at least 
a 10 percent disability rating therefor. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

Chondritis is an inflammation of the cartilage.  See 
Stedman's Medical Dictionary 340 (27th Ed. 1999).  
Costochondritis is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate.  See Stedman's, supra, 
at 418.

Costochondritis is not listed in the rating schedule.  Where 
a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical area and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann 
v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Costochondritis may 
be rated as a musculoskeletal disability under 38 C.F.R. § 
4.71a, or alternatively as a muscle disability under 38 
C.F.R. § 4.73.

In its May 2005 rating decision, the RO assigned a 
noncompensable disability evaluation by rating the disability 
by analogy as an injury to Muscle Group XXI, the muscles of 
respiration of the thoracic muscle group.  38 C.F.R. § 4.73, 
DC 5321.  The rating criteria for this disability are as 
follows:  A noncompensable rating is assigned for a "slight" 
disability. This level of disability is associated with no 
evidence of fascial defect, atrophy, impaired tonus, or 
impairment of function.  See 38 C.F.R. § 4.56(d)(1)(iii).  A 
10 percent rating is assigned for a "moderate" level of 
disability. This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue. See 38 C.F.R. § 
4.56(d)(2)(iii).  A 20 percent rating is assigned for 
"severe" or "moderately severe" level of disability. This 
level of disability is associated with objective findings 
such as indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side, and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56(d)(3)(iii).

The service treatment records (STRs) show that the veteran 
sustained an injury to the right side of his rib cage in June 
2002 during judo class.  According to the service medical 
records, the veteran received treatment in June 2002 shortly 
after sustaining the injury.  The medical examiner disclosed 
the following in a June 2002 treatment record: "rib 
contusion/sprain".  An Addendum to Medical History contained 
the following statement from the veteran: "tendon in rib 
popped out".  The June 2002 Radiologist Report disclosed the 
following: "The bony structures of the ribs are normal.  
There is no evidence of fracture."  The STRs do not disclose 
further treatment for the veteran's ribs throughout service.

The veteran underwent a VA general medical examination in 
February 2005.  The VA examiner took note of the fact that 
the veteran's ribs were x-rayed at the time of the injury but 
did not receive medication or any other treatment.  The VA 
examiner also noted no occurrence of flare-ups.  The VA 
examiner included in his report that the veteran would 
experience pain on his right side upon the application of 
pressure to the lower right side.  The pain would disappear 
once the pressure is relieved.  The VA examiner took note 
that the veteran's occupation, as an electrician, was not 
adversely impacted because the veteran did not miss a day of 
work and that the veteran would avoid pain on his right side 
by trying to work on his left side.  Physical examination 
revealed a prominence at the D-7 level on the right side of 
the chest.  No breathing problems were observed.  X-rays of 
the veteran's ribs were reviewed but there was no evidence of 
fracture or other post-traumatic abnormality.  The VA 
examination report did not contain any findings indicating 
the veteran's rib injury impacting other aspects of the 
veteran's day-to-day life.  The veteran was diagnosed with 
costochondritis.  

The Board has also considered the veteran's contentions.  The 
veteran's December 2005 Notice of Disagreement (NOD) includes 
statements about the injury and how it impacts the veteran's 
ability to do his job.  The veteran also submitted an Appeal 
to Board of Veterans' Appeals (Form 9) in September 2006.  In 
this document, the veteran describes the pain he experiences 
when performing tasks related to his occupation while lying 
on his right side.  The description of pain supports the 
February 2005 VA examination report findings.  

Upon review of all the evidence of record - including the 
STRs, post-service medical records, and the veteran's 
statements - in conjunction with the applicable laws and 
regulations, the Board finds that the assignment a 
compensable disability rating is not warranted.  

In specific regard to the application of the criteria under38 
C.F.R. § 4.73, DC 5321 and 38 C.F.R. § 4.56(d)(1)(iii), while 
the veteran's costochondritis is characterized by discomfort 
when pressure is applied to the area where the injury was 
sustained, there is no indication therein of any loss of deep 
fascia, loss of muscle substance, impairment of tonus, loss 
of power, or a lowered threshold of fatigue that would 
warrant a 10 percent compensable rating under DC 5321.

In the alternative, the Board has considered rating the 
veteran's costochondritis under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5297 (removal of the ribs).  
However, as the severity of the veteran's injury has not 
required the removal of at least part of a rib, a compensable 
rating may not be assigned based on this regulation. 

The Board has also considered whether the veteran developed 
compensable manifestations of respiratory symptoms 
attributable to service-connected costochondritis.  However,  
there is no evidence of difficulty with respiration or 
cardiovascular disorder corresponding to respiratory 
dysfunction as to suggest that application of the criteria 
for respiratory defect is warranted, such as the rating 
formula for Restrictive Lung Disease. See 38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6847. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.  The assigned initial noncompensable disability 
rating is appropriate, and thus, the criteria for higher 
initial rating in have not been met.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  While the 
veteran has asserted difficulty performing his employment, 
there has been no assertion or showing that the veteran's 
costochondritis has caused marked interference in employment 
or frequent periods of hospitalization that otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for referral to determine the 
appropriateness of an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. 
App. at 222.

Duty to Assist

The veteran's costochondritis rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development 
of the claim.  The RO has obtained the veteran's STRs and 
afforded his a VA medical examination for the purpose of 
evaluating the claim on appeal.  The veteran submitted 
statements and has been provided with a copy of his 
examination report.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

The assignment of a compensable evaluation for service-
connected costochondritis, claimed as a rib sprain, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


